DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
Claim 1 is objected to because it is not clear if the upper and underlying layers in the “at least two layers of positive active material… wherein an underlying positive active material layer in contact with the positive electrode current collector… wherein an upper positive active material layer” are a part of “the at least two layers of positive active material.” Examiner has interpreted the underlying and upper layers to be included in “the at least two layers” when examining the case on the merits. Revision is required. 
Claim 3 is objected to because the term “totally” is not presented in an idiomatic manner and would not be readily understood by a skilled artisan. In view of the instant disclosure, Examiner believes Applicant is intending to limit the compositional make-up to “consists of” by use of the term “totally” and such an interpretation is applied during prosecution. Revision is required.  

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 1-12, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN103165863, see machine translation; hereinafter, Wang).
Regarding claims 1-3 and 8, Wang discloses a battery ([0002]) comprising a positive electrode plate (positive pole piece, [0002]), a separator ([0013]), a negative electrode plate (negative pole piece, [0013]), wherein the positive electrode plate comprises a positive electrode current collector(positive electrode current collector, [0008]) and at least two layers of positive active material (a positive current collector, a buffer conductive layer, and a positive active layer that are sequentially stacked, [0008]) coated on at least one surface of the positive electrode current collector ([0008]), and the at least two layers of positive active material layers ([0008]) are collectively referred to as a positive electrode film layer; and
wherein an underlying positive active material layer (buffer conductive layer, [0008])  in contact with the positive electrode current collector comprises a first positive active material (LiMPO4, where M is selected from one or more of Fe, Mn, Co, [0008]) a 
	wherein an upper positive active material layer (positive active layer, [0008]) in contact with the underlying positive active material layer and away from the positive electrode current collector (a positive current collector, a buffer conductive layer, and a positive active layer that are sequentially stacked, [0008]) comprises a second positive active material (positive electrode active material, [0028]), a second polymer material (second binder, [0028]) and a second conductive material (second conductive agent, [0028]), and based on total weight of the upper positive active material layer, the second positive active material has a content of A'% by weight (positive electrode active material is 80- 98%, [0028]), the second polymer material has a content of B'% by weight (second binder is 1.5-10%, [0028]), and the second conductive material has a content of C'% by weight (conductive agent is 0.5-10%, [0028]).
	Wang discloses an example where 16 grams of LiCoPO4 active material (40 wt.%), 4 grams of conductive carbon powder Super-P (10 wt.%), and 20 grams of binder PAA (50 wt.%) are used to form the buffer conductive layer and 95 grams of lithium cobalt oxide active material (95 wt.%), 2 grams of conductive carbon powder (2 wt.%), 3 grams of binder PVDF (3 wt.%) are used to form the active material layer 
Wang does not explicitly disclose an example wherein the first polymer material comprises fluorinated polyolefin and/or chlorinated polyolefin polymer material. 
	However, Wang does specify that the first binder may be selected from one or more of the following: polyacrylic acid, polytetrafluoroethylene, polyvinyldiene fluoride, and styrene butadiene rubber ([0027]). (PVDF also applies to claims 3 and 8)
	It would have been obvious to a person having ordinary skill in the art to replace the polyacrylic acid used in Example 1 in Wang with polyvinyldiene fluoride, a fluorinated polyolefin, since Wang specifies that polyvinyldiene fluoride is an obvious alternative for the binder. 
Further, modified Wang reads onto the following limitations from claim 2: “wherein the first positive active material satisfies 10 wt.% ≤ A%  ≤  60 wt.% (16 grams of LiCoPO4 active material (40 wt.%), [0052]), the first polymer material satisfies 35 wt.%  ≤  B%  ≤  75 wt.% (20 grams of binder PAA, which can be replaced by PVDF as seen above (50 wt.%), [0052]), and the first conductive material satisfies 5 wt.%  ≤ C%  ≤  25wt% (4 grams of conductive carbon powder Super-P (10 wt.%), [0052]); and 
wherein the second positive active material satisfies 90 wt.%  ≤  A'%  ≤  99 wt.% (95 grams of lithium cobalt oxide active material (95 wt.%), [0054]), the second polymer material satisfies 0.5 wt.%  ≤  B'%  ≤ 5 wt.% (3 grams of binder PVDF (3 wt.%), [0054]), and the second conductive material satisfies 0.5 wt.%  ≤  C'% ≤ 5 wt.% (2 grams of conductive carbon powder (2 wt.%), [0052]).” Since the example from modified Wang falls within the claimed range, the claimed range is anticipated. "[W]hen, as by a Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962))
Modified Wang does not explicitly disclose the following limitation from claim 1: “wherein the positive electrode film has an elongation of 30% or more.” However, modified Wang discloses the remaining limitations from claim 1, as well as the compositional limitations in claim 2. Therefore, it is deemed that the elongation of the positive electrode film is an inherent characteristic and/or property of the specified positive electrode film layer. In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990
Since modified Wang discloses a composition encompassed by the limitations set forth in claims 1 and 2, it is expected that the composition in modified Wang would also possess the following limitation: “wherein the positive electrode film has an elongation of 30% or more.” 
Regarding claims 4 and 6-7, modified Wang discloses the battery according to claim 1, as set forth above, wherein the first polymer material is a mixed material of fluorinated polyolefin (Wang, “The first binder is selected from one or more of … polyvinylidene fluoride”, [0027]) with a difficultly soluble polymer material having a solubility (Wang, “The first binder is selected from one or more of polyacrylic acid [0027]).  It would have been obvious for a person having ordinary skill in the art to use a mixture of PVDF and polyacrylic acid since Wang specifies “one or more” of the binders can be used ([0027]).  The instant application says, “If the solubility of the fluorinated polyolefin and/or chlorinated polyolefin polymer material such as PVDF or PVDC in NMP is 100%... the solubility of water-dispersible polymer materials such as water-dispersible polyacrylic acid … in NMP is no more than 5%” (instant specification, [0047]). Modified Wang does not explicitly disclose that polyacrylic acid is water-dispersible; however, it is deemed that the property of being water-dispersible or oil-dispersible is an inherent characteristic and/or property of the specified polyacrylic acid. In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990
Therefore, since modified Wang discloses a mixture of PVDF and polyacrylic acid, it therefore discloses the following claim limitations: “wherein the first polymer material is a mixed material of fluorinated polyolefin and/or chlorinated polyolefin polymer material with a difficultly soluble polymer material, wherein the difficultly soluble polymer material has a solubility in an oil solvent, which is less than the solubility of the fluorinated polyolefin and/or chlorinated polyolefin polymer material in the oil solvent”, “the battery according to claim 4, wherein the oil solvent is NMP”, and “The battery according to claim 4, wherein the difficultly soluble polymer material is an oil-dispersible polymer material or a water-dispersible polymer material… wherein the water-dispersible polymer material is water- dispersible polyacrylic acid.”
claim 5, modified Wang discloses the battery according to claim 1, as set forth above, wherein based on the total weight of the underlying positive active material layer, the fluorinated polyolefin and/or chlorinated polyolefin polymer material has a content of B1% satisfying B1% ≥ 17.5 wt.%. (20 grams of binder PAA (50 wt.%), which can be replaced by PVDF as seen above, [0052])
Regarding claim 9, modified Wang discloses the battery according to claim 1, as set forth above, wherein the conductive carbon-based material is carbon black (conductive carbon powder Super-P, [0052]).
Regarding claims 10-11, modified Wang discloses the battery according to claim 1, as set forth above. Modified Wang further discloses that the first positive active material is lithium cobalt phosphate (LiCoPO4, [0052]).
Regarding claim 13, modified Wang discloses the battery according to claim 1, as set forth above, wherein the positive electrode current collector is a metal current collector (aluminum foil current collector, [0054]), and wherein the metal current collector has a thickness of 4 µm to 16 µm (14 µm, [0054]). Since modified Wang discloses a thickness within the range disclosed by the claimed limitation, the claimed limitation is anticipated. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)). Regarding the claimed “the metal current collector has an elongation at break δ satisfying 0.8% < δ <4%”, modified Wang teaches of the current collector having the same thickness and being made from the same material, aluminum, as described by the instant application 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In this case, since the thickness and material used for the current collector is the same in the instant specification and the prior art, it is expected that the current collector in the instant specification and the prior art will have the same elongation at break. 
Regarding claim 14, modified Wang teaches of all of the claim limitations set for above. The claimed “DC resistance growth rate of 100% or more” and “a bonding force between the positive electrode film layer and the positive electrode current collector is at 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
7.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 103165863, see machine translation) in view of Takahashi (US 20130017439; hereinafter Takahashi).
Modified Wang discloses the battery according to claim 1, as set forth above.
Modified Wang does not disclose a battery wherein the first positive active material has a specific surface area (BET) of at most 500 m2/g.
Modified Wang is silent to the BET, or specific surface area of the positive active material.
Takahashi teaches of a battery with a positive active material with a specific surface of 500 m2/g at most (Takahashi [68-69], Table 3, from 0.13 m2/g to 0.80 m2/g). 
It would have been obvious for one of ordinary skill in the art to modify the BET of the positive active material taught by modified Wang to be within the range disclosed by Takahashi in order to improve cycling performance of the battery. Since the prior art’s range (0.13 m2/g to 0.80 m2/g) is fully within the range claimed by the instant application (0 to 500 m2/g), the range in the instant application is anticipated (see MPEP 2131.03 and Titanium Metals Corp. v. Banner).
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/422,020 (hereinafter Application ‘020). 
Claim 1 of Application ‘020 discloses all of the limitations recited in claim 1 of the instant application. Although the claims are not identical, they are not patentably distinct because claim 1 is anticipated.
Claim 1 of Application ‘020 recites a battery comprising a positive electrode, a separator and a negative electrode, wherein the positive active material layer comprises 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990

This is a provisional nonstatutory double patenting rejection.
10.	Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of copending Application No. 16/452,534 (hereinafter Application ‘534)
Claim 1 of Application ‘534 discloses all of the limitations recited in claim 1 of the instant application. Although the claims are not identical, they are not patentably distinct because claim 1 is anticipated.
Claim 1 of Application ‘534 recites a battery comprising a positive electrode, a separator and a negative electrode, wherein the positive active material layer comprises an underlying positive active layer and an upper active material layer. Claim 1 of Application ‘534 further recites the ratio of the active material, polymer material and conductive material and of the fluorinated polyolefin polymer material. Claim 1 of Application ‘534 does not recite “wherein the positive electrode film has an elongation of 30% or more”; however, it is deemed that the elongation of the positive electrode film layer is an inherent characteristic and/or property of the specified positive electrode film layer. In this respect, MPEP 2112 sets forth the following:

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990
Further, claims 2-14 of Application ‘534 recite all of the remaining limitations of Claims 2-14 of the instant application. Therefore, those claims are also anticipated and not patentably distinct. 
This is a provisional nonstatutory double patenting rejection.

11.	Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of copending Application No. 16/433,662 (hereinafter Application ‘662)
Claim 1 of Application ‘662 discloses all of the limitations recited in claim 1 of the instant application. Although the claims are not identical, they are not patentably distinct because claim 1 is anticipated.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990

This is a provisional nonstatutory double patenting rejection.
12.	Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of copending Application No. 16/422,866 (hereinafter Application ‘866)
Claim 1 of Application ‘866 discloses all of the limitations recited in claim 1 of the instant application. Although the claims are not identical, they are not patentably distinct because claim 1 is anticipated.
Claim 1 of Application ‘866 recites a battery comprising a positive electrode, a separator and a negative electrode, wherein the positive active material layer comprises an underlying positive active layer and an upper active material layer. Claim 1 of Application ‘866 further recites the ratio of the active material, polymer material and conductive material and of the fluorinated polyolefin polymer material. Claim 1 of Application ‘866 does not recite “wherein the positive electrode film has an elongation of 30% or more”; however, it is deemed that the elongation of the positive electrode film layer is an inherent characteristic and/or property of the specified positive electrode film layer. In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990
Further, claims 2-14 of Application ‘866 recite all of the remaining limitations of Claims 2-14 of the instant application. Therefore, those claims are also anticipated and not patentably distinct. 
This is a provisional nonstatutory double patenting rejection.
13.	Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of copending Application No. 16/424,036  (hereinafter Application ‘036)
Claim 1 of Application ‘036 discloses all of the limitations recited in claim 1 of the instant application. Although the claims are not identical, they are not patentably distinct because claim 1 is anticipated.
Claim 1 of Application ‘036 recites a battery comprising a positive electrode, a separator and a negative electrode, wherein the positive active material layer comprises 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990

This is a provisional nonstatutory double patenting rejection.
14.	Claims 1, 4, 6, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 7 of copending Application No. 16/422,872 (hereinafter Application ‘872)
Although the claims are not identical, they are not patentably distinct because claims 1,4, 6, and 8 of the instant application are encompassed by claims 4 and 7 of Application ‘872.
Claim 4 of Application ‘872 recites a battery comprising a positive electrode, a separator and a negative electrode, wherein the positive active material layer comprises an underlying positive active layer and an upper active material layer. Claim 4 of Application ‘872 further teaches the ratio of the active material, polymer material and conductive material. Claim 4 of Application ‘872 also teaches that the polymer material consists of a fluorinated polyolefin polymer material and an oil-dispersible polymer, and that the oil dispersible polymer has a solubility of 30% or less than PVDF in NMP under the same conditions. Claim 4 of Application ‘872 does not recite “wherein the positive electrode film has an elongation of 30% or more”; however, it is deemed that the elongation of the positive electrode film layer is an inherent characteristic and/or property of the specified positive electrode film layer. In this respect, MPEP 2112 sets forth the following:

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990

Therefore, claims 1, 4, and 6 of the instant application are anticipated by claim 4 of Application ‘872 and are not patentably distinct. 
Further, claim 7 of Application ‘872 recites the limitations of claim 8 of the instant application. Therefore, this claim is also anticipated and is not patentably distinct. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT M HOSTERT whose telephone number is (571)272-1066.  The examiner can normally be reached on M-F 8:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.